Rutledge, Ch. J.
delivered the opinion of the court; and, in his charge to the jury, observed, that although the case was a new one, yet the court found no difficulty whatever in forming an opinion on it; for if the master got the labour of his wench, or what he agreed to receive for her monthly wages, (which was the same thing,) he could not be injured ; on the contrary, he was fully satisfied, and all that she earned over ought - to be at her own disposal; and if the wench chose to appropriate the savings of her extra labour to the purchase of this girl, in order afterwards to set her free, would a jury of the country say no? He trusted not. They were too humane and upright, he hoped, to do *263such manifest violence to so singular and extraordinary an act of benevolence.
The jury, without retiring from their box, returned a verdict for the plaintiff’s ward, and she was set at liberty.